Citation Nr: 1724869	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from July 1977 until October 1977.

This appeal arises before the Board of Veterans' Appeals (Board) from a November 2006 rating decision in which the Department of Veteran Affairs (VA) Winston-Salem, North Carolina, Regional Office (RO) denied entitlement to service connection for a bilateral foot disability.  The Board remanded this case in January 2012 for further development.  In April 2014, the Board denied the claim for entitlement to service connection for a bilateral foot disability.  The Veteran appealed to the Court of Appeals for Veterans' Claims (Court).  In December 2014, the Court vacated the April 2014 Board decision and remanded the matter in compliance with a Joint Motion for Remand (Joint Motion).  

The Board remanded this appeal for further development in June 2015, October 2015, and August 2016.


FINDING OF FACT

The evidence of record does not establish a nexus between the Veteran's current bilateral foot disability and his period of service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).   

In fulfilling the duty to assist, the Veteran was afforded a VA examination in connection with his claim in February 2012.  As noted in the Joint Motion, this examination was found to be inadequate for the purpose of adjudicating the claim.  Specifically, this opinion did not discuss the Veteran's various diagnoses previously associated with his foot.  It also did not indicate completion of a Foot Miscellaneous Disability Benefits Questionnaire (DBQ), which, per the DBQ that the examiner used in completing the examination, is required if the Veteran had additional foot conditions other than flatfoot.  In July 2015 and again in December 2015, a VA examiner was requested to offer a medical opinion regarding this matter; however, the Board has previously found these examinations to be noncompliant with the Joint Motion directives, and thus, inadequate for adjudicating the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  

In November 2016, a VA examiner opined of the nature and etiology of the Veteran's foot disability.  The examiner reviewed the Veteran's claims file, gave an in-person examination of the Veteran, completed a Foot Miscellaneous DBQ, and addressed the Veteran's various prior diagnoses in discussing the basis for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board finds the November 2016 opinion to be adequate in adjudicating the Veteran's claim. Thus, VA has met the requirements to satisfy the duty to assist.

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.


II.  SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372.

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his period of service has caused him to develop a bilateral foot disability.  Specifically, the Veteran asserts that his current bilateral foot disability is due to an injury which occurred during his training in boot camp.  In a November 2003 statement in support of his claim, the Veteran stated that he has had pain in his feet since separation from service, but that he had to work.  The Veteran went on to state that he bore the pain until he reached his forties and the pain became too much.

Turning to the record of evidence, the Veteran was diagnosed with calcaneal spurs in 2003.  The Veteran has since had various diagnoses regarding his feet and has received treatment for his feet since that time.  In a November 2016 examination, the Veteran was diagnosed with small heel spurs in otherwise normal feet.  Thus, the first element of a current disability has been met.

Turning to the second element of service connection, the Veteran has stated that, during boot camp, he went to flip on the double monkey bars and came down on his right foot.  The Veteran's service treatment records show that in July 1977, the Veteran reported that he had pain in his feet.  The Veteran stated that he did not know how he hurt his right foot, only that he felt pain while standing on line.  An x-ray revealed that the Veteran had a chip fracture of right calcaneous.  The examiner reported that the Veteran had swelling and tenderness of both feet.  The examiner stated the Veteran had presenting diagnoses of chip fracture of right calcaneous and cellulitis of left foot, and a final diagnosis of stress edema of both feet.  Moreover, an October 1977 separation document listed that the Veteran included cellulitis of the right foot and chip fracture of right calcaneous as injuries suffered during active duty.  The Board, therefore, finds that the second element of service connection has been met.

Notwithstanding the establishment of an in-service occurrence, the third element, a causal connection between the Veteran's injury while in service and the Veteran's present bilateral foot disability, must be established.

In an June 2006 VA medical record, a VA physician stated that, on review of the service records dated 1977, it was found that there was a present diagnosis of a chip fracture of the right calcaneus and cellulitis of the left foot.  The physician reported that the Veteran was determined to be physically qualified for discharge from the Marine Corps at that time.  The physician also stated that, presently, the Veteran's chief problem is chronic low back pain and a recent MRI has documented L4-L5 spinal stenosis with radiculopathy.  He went on and explained that because of the radiculopathy, the Veteran would need a cane for ambulation because of the weakness and pain in the lower back and right leg. 

The Board notes that this medical document does not establish a nexus between the Veteran's current disability and his in-service incident.  The examiner only noted present issues unrelated to the feet and reiterated what had been documented in the Veteran's service treatment records.  Moreover, this record lacks reasons and bases for conclusions that could be drawn from it.  Therefore, the Board finds this record to be of low probative value.

In an August 2007 VA medical record, the Veteran reported a history of pain in the feet beginning at the end of 2002 or early 2003.  The Veteran stated that gradually the pain began to ascend from the feet up the legs.  The Veteran also stated that his low back and lower extremity pain caused him to cease working as a truck driver during the first week of January 2006.  The Veteran reported that he has had no previous hospitalizations except following his back and lower extremity injuries while going through basic training in the United States Marine Corps in 1977.  The examiner reported that palpation of the joints of the lower extremities revealed exquisite tenderness in the metatarsophalangeal joints of the toes of both feet, with the tenderness being greatest in the right great toe.  The examiner stated that the Veteran had chronic severe low back and lower extremity pain with multiple computing factors, including degenerative disc and joint disease of the lumbar spine.

In a January 2009 VA medical record, the Veteran reported having the diagnosis of gout, and possibly rheumatoid arthritis.  The examiner, however, reported that he was not able to find this in the notes.

In November 2016, after reviewing the Veteran's claims file and conducting an in-person examination, a VA examiner determined that it was less likely than not that the Veteran's bilateral foot disability was incurred in or caused by the claimed in-service injury, event or illness.  

The examiner stated that, on examination, the Veteran's feet were well kept.  The examiner also noted that there were no broken areas, no callousing, no measurable pes planus, and no swelling in either foot.  The examiner reported that the x-ray film showed small heel spurs that extend from the calcaneus into the plantar fascia and Achilles tendon in both feet.  The examiner noted that there were well-maintained joint spaces, with no fracture, dislocation or bony abnormality. 

The examiner noted that the Veteran's July 1977 service treatment record reflected diagnoses of bilateral stress edema of the feet and right foot cellulitis in service with a chip fracture of the right foot being ruled out.  The examiner also noted that the record reflects no further sick-call visits for complaints of right foot pain.  The examiner stated that, while the Veteran reports that he has continued to experience recurrent bilateral foot pain after his separation from military service, there is no documentation from the time of military service until 1996, nineteen years after separation from military, to support medical attention was sought and/or any diagnosis of conditions with the feet supported.  The examiner went on to state that a November 1996 medical report shows a healed chip fracture from the posterior malleolus of the left foot.  The examiner emphasized that this notation was made nineteen years after the Veteran's military service with no mention of any left foot injury in the time since his service.  The examiner further noted that a November 2003 VA medical record x-ray of left foot shows calcaneal spur and spurring from the inferior margin of the distal phalanx of the first toe.  The examiner went on to note that this foot was not noted to be calcaneous during service.  The examiner also noted that this diagnosis was twenty-six years after the Veteran's service.  

The examiner went on to report notations of further conditions affecting both feet and ankles, to include: tinea pedis in April 2006 and again in 2012; chronic capsulitis and tenosynovitis, herpetic neuritis/ganglionitis and hyperalgesia in August 2007; gout in January 2009; pes cavus, moderate hallux abducto valgus, and arthralgia in September 2012; and pes planus with bilateral calcaneal spurs in February 2012.  

The examiner reported that a November 2016 medical report showed x-rays with minimal findings, including: minimal degenerative changes of the first metacarpophalangeal joint and heel spurs of the right foot.  The examiner noted that no pes planus was identified on a standing film.  The examiner also reported that the left foot x-ray showed small heel spurs, but was otherwise a normal left foot.  The examiner stated that there was no pes planus identified on a standing film.  The examiner concluded that there was no evidence in an extensive review of records to support any foot condition diagnosed from 1996 and thereafter being caused by the Veteran's military service.  She reiterated that there was no medical documentation frm 1977 to 1996 (19 years) for any foot condition.  Therefore, the examiner opined that the Veteran's bilateral foot disability was not related to his injury during service.

The Board finds the November 2016 medical opinion to have a clear and definitive conclusion and adequate reasons and bases to bolster the conclusion.  The examiner considered the Veteran's current bilateral foot disability, the Veteran's lay statements regarding the disability, and the Veteran's medical history of record.  The examiner also addressed the various diagnoses that the Veteran has had over the years.  Therefore, the Board finds this examination to be highly probative in nature.

The Board recognizes the Veteran's contention that his period of service resulted in his current bilateral foot disability.  Although lay persons are competent to provide opinions on some medical issues, the specific issue of determining the etiology of the Veteran's foot disability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether the Veteran's currently diagnosed foot disability is related to his service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral foot disability is related to his military service.

In weighing the complete evidence of record, the Board finds that the competent and probative evidence of record does not establish a nexus between the current bilateral foot disability and the Veteran's period of service.  Therefore, all the elements for service connection have not been met.  Accordingly, service connection for a bilateral foot disability is not warranted.


ORDER

Entitlement to service connection for a bilateral foot disability is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


